Citation Nr: 0829603	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-36 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for residuals of fracture and dislocation of L5 
vertebra and chip fracture of L3 vertebra.

2.  Entitlement to an effective date earlier than July 3, 
2003, for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and December 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, and Columbia, South 
Carolina, respectively.

The veteran's case was remanded for additional development in 
February 2007.  It is again before the Board for appellate 
review.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As referenced in the Introduction, the veteran's case was 
remanded for additional development in March 2007.  At that 
time the Board noted that the veteran was awarded Social 
Security Administration (SSA) disability benefits effective 
from March 2003.  The Board also noted that the SSA had not 
been contacted to request pertinent records.  The remand 
instructed that it was imperative that a copy of the SSA 
decision, as well as all medical evidence used to support the 
decision, be obtained.  The SSA records were not requested.  

The RO must request the SSA decision, and medical evidence 
used to support the decision, and associate those records 
with the claims folder.

The veteran has reported treatment from several facilities 
and private physicians.  He was asked to provide the 
necessary authorization for the RO to obtain relevant records 
on a number of occasions; however, he did not.  The veteran 
elected to provide limited copies of records from several 
different healthcare providers and facilities instead.  These 
included VA records and records from a local Navy hospital, 
as well as an older 1995 record from Walter Reed Army Medical 
Center (WRAMC).  These latter sources are records held by a 
federal facility and VA has a duty to obtain such records, if 
possible.  38 C.F.R. § 3.159(c)(2) (2007).  However, the 
veteran also has a duty to assist VA in obtaining the records 
by providing information on the facility, the dates of 
treatment, and then authorizing VA to obtain the records.  
38 C.F.R. § 3.159(c)(2)(i), (ii), (3).  

The veteran should be asked to identify all sources of 
treatment and to provide the necessary authorization for the 
RO to obtain outstanding relevant records if he desires VA 
assistance in obtaining the records.  

Finally, the United States Court of Appeals for Veterans 
Claims (Court) set forth specific Veterans Claims Assistance 
Act of 2000 notification requirements for increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The veteran has been provided several VCAA notice letters 
during the pendency of his appeal.  However, he has not been 
afforded the notice addressed by the Court in Vazquez.  
Specifically, he has not been advised to provide evidence of 
the effect that the worsening of his disability has on his 
employment and daily life.  Also, he has not been provided 
notice that includes the applicable diagnostic codes used to 
evaluate his claim.  Appropriate notice must be provided on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter 
that:
*	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claim; 
*	informs him about the information and 
evidence that VA will seek to 
provide; 
*	informs him about the information and 
evidence he is expected to provide; 
*	requests him to provide any evidence 
in his possession that pertains to 
his claim.  
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected back disorder 
and the effect that worsening has on 
his employment and daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating lumbar 
spine disabilities; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.


2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
veteran.  

3.  The SSA should be contacted to obtain 
a copy of any decision for benefits, the 
results of any medical examinations, and 
any other medical records used in the 
evaluation of the veteran's claim.  

4.  After undertaking any other 
development deemed appropriate, the 
issues on appeal should be re-
adjudicated, including the raised claim 
for an extra schedular rating based on 
the service-connected back disability.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


